Exhibit 10.1

TENDER AND SUPPORT AGREEMENT

THIS TENDER AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
September 12, 2016, by and among Horizon Pharma plc, a public limited company
organized under the laws of Ireland (“Parent”), Misneach Corporation, a Delaware
corporation and an indirect wholly owned subsidiary of Parent (“Merger Sub”),
and             (“Stockholder”).

RECITALS

A. Stockholder is a holder of record and the “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of certain shares of common stock of Raptor Pharmaceutical
Corp., a Delaware corporation (the “Company”).

B. Parent, Merger Sub and the Company are entering into an Agreement and Plan of
Merger of even date herewith (the “Merger Agreement”) which provides, among
other things, for Merger Sub to commence a tender offer (the “Offer”) for all of
the issued and outstanding shares of common stock, par value $0.001 per share,
of the Company (the “Shares”) and following the consummation of the Offer, the
merger of Merger Sub with and into the Company, with the Company continuing as
the surviving corporation and as an indirect wholly owned subsidiary of Parent
(the “Merger”), upon the terms and subject to the conditions set forth in the
Merger Agreement.

C. As a condition to the willingness of Parent and Merger Sub to enter into the
Merger Agreement and as an inducement in consideration therefor, Stockholder has
agreed to enter into this Agreement and tender and vote Stockholder’s Subject
Securities (as defined below) as described herein.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

 

SECTION 1. CERTAIN DEFINITIONS

For purposes of this Agreement:

(a) Capitalized terms used herein that are not defined shall have the respective
meanings assigned to those terms in the Merger Agreement.

(b) “Contract” means any note, bond, mortgage, indenture, lease, license,
permit, contract, commitment, arrangement, understanding, agreement or other
instrument or obligations of any kind, including, any voting agreement, proxy
arrangement, pledge agreement, stockholder agreement or voting trust, to which
Stockholder is a party or by which the Subject Securities are bound.

(c) “Encumbrance” means any lien, pledge, hypothecation, security interest,
option, right of first refusal, proxies, voting trusts or agreements, or other
encumbrance (other than as created by this Agreement or restrictions on transfer
under the Securities Act of 1933, as amended).

(d) Stockholder is deemed to “Own” or to have acquired “Ownership” of a security
if Stockholder: (i) is the record owner of such security; or (ii) is the
“beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act) of
such security.

(e) “Proxy Expiration Date” means the earlier of (i) the date upon which the
Merger Agreement is validly terminated and (ii) the date upon which the Merger
becomes effective.



--------------------------------------------------------------------------------

(f) “Subject Securities” mean: (i) all Shares Owned by Stockholder as of the
date of this Agreement; (ii) any Shares issued in respect of or otherwise
subject to Company RSU Awards; and (iii) all additional Shares of which
Stockholder acquires Ownership during the Support Period.

(g) “Support Period” means the period commencing on (and including) the date of
this Agreement and ending on (and including) the Proxy Expiration Date.

(h) A Person is deemed to have a effected a “Transfer” of a security if such
Person directly or indirectly: (i) sells, pledges, encumbers, grants an option
with respect to, transfers or disposes of such security or any interest in such
security to any Person other than Parent or Merger Sub; (ii) enters into an
agreement or commitment contemplating the possible sale of, pledge of,
encumbrance of, grant of an option with respect to, transfer of or disposition
of such security or any interest therein to any Person other than Parent or
Merger Sub; or (iii) reduces such Person’s beneficial ownership of, interest in
or risk relating to such security.

 

SECTION 2. TRANSFER OF SUBJECT SECURITIES AND VOTING RIGHTS

2.1 Restriction on Transfer of Subject Securities. Subject to Section 2.3 below,
during the Support Period, Stockholder shall not cause or permit any Transfer of
any of the Subject Securities to be effected. Without limiting the generality of
the foregoing, during the Support Period, Stockholder shall not tender, agree to
tender or permit to be tendered any of the Subject Securities in response to or
otherwise in connection with any tender or exchange offer other than the Offer.

2.2 Restriction on Transfer of Voting Rights. During the Support Period,
Stockholder shall ensure that: (a) none of the Subject Securities is deposited
or otherwise transferred into a voting trust; and (b) no proxy is granted, and
no voting agreement or similar agreement is entered into, with respect to any of
the Subject Securities.

2.3 Permitted Transfers. Section 2.1 above shall not prohibit a transfer of
Subject Securities by Stockholder: (a) if Stockholder is an individual (i) to
any member of Stockholder’s immediate family, or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family, or (ii) upon the
death of Stockholder; (b) if Stockholder is a limited partnership or limited
liability company, to a partner or member of Stockholder or (c) if Stockholder
is a corporation, to an affiliate under common control with Stockholder;
provided, however, that a transfer referred to in this sentence shall be
permitted only if (A) as a precondition to such transfer, the transferee agrees
in a written document, reasonably satisfactory in form and substance to Parent,
to be bound by all of the terms of this Agreement and (B) such transfer occurs
no later than three (3) Business Days prior to the Expiration Date.

 

SECTION 3. TENDER OF SUBJECT SECURITIES

3.1 Tender of Subject Securities. Unless this Agreement shall have been
terminated in accordance with its terms, Stockholder hereby agrees to tender the
Shares Owned by Stockholder as of the date of this Agreement(collectively, the
“Tender Shares”), or cause such Stockholder’s Tender Shares to be tendered, into
the Offer promptly following, and in any event no later than the tenth
(10th) Business Day following the commencement of the Offer. If Stockholder
acquires Tender Shares after the date hereof, unless this Agreement shall have
been terminated in accordance with its terms, Stockholder shall tender or cause
to be tendered such Tender Shares on or before the Expiration Date. Unless this
Agreement shall have been terminated in accordance with its terms, Stockholder
will not withdraw the Tender Shares, or cause the Tender Shares to be withdrawn,
from the Offer at any time.



--------------------------------------------------------------------------------

3.2 Return of Subject Securities. If (a) the Offer is terminated or withdrawn by
Merger Sub or (b) the Merger Agreement is terminated prior to the purchase of
the Tender Shares in the Offer, Parent and Merger Sub shall promptly return, and
shall cause any depository acting on behalf of Parent and Merger Sub to return,
all Tender Shares tendered by Stockholder in the Offer to Stockholder.

 

SECTION 4. VOTING OF SHARES

4.1 Voting Covenant. Stockholder hereby agrees that, during the Support Period,
at any meeting of the stockholders of the Company, however called, and in any
action by written consent of stockholders of the Company, unless otherwise
directed in writing by Parent, Stockholder shall cause the Shares included in
the Subject Securities to be voted:

(a) in favor of (i) the Merger, the execution and delivery by the Company of the
Merger Agreement and the adoption and approval of the Merger Agreement and the
terms thereof, and (ii) each of the other Transactions;

(b) against any action or agreement that, to Stockholder’s knowledge, would
result in a breach of any representation, warranty, covenant or obligation of
the Company in the Merger Agreement in a manner that would reasonably be
expected to cause a failure of an Offer Condition to be satisfied; and

(c) against the following actions (other than the Merger and the Transactions):
(i) any Acquisition Proposal (provided, that for the purposes of this clause
“(a)” all references to “20%” in the definition of Acquisition Transaction shall
be deemed to be references to “50%”); (ii) any amendment to the Company’s
certificate of incorporation or bylaws; (iii) any material change in the
capitalization of the Company or the Company’s corporate structure; (iv) any
change in a majority of the board of directors of the Company; and (v) any other
action which is intended or would reasonably be expected to impede, interfere
with, delay, postpone, discourage or adversely affect the Merger or any of the
other Transactions or this Agreement.

During the Support Period, Stockholder shall not enter into any agreement or
understanding with any Peron to vote or give instructions in a manner
inconsistent with clauses “(a)”, “(b)” or “(c)” of this Section 4.1.

4.2 Proxy.

(a) Contemporaneously with the execution of this Agreement: (i) Stockholder
shall deliver to Parent a proxy in the form attached to this Agreement as
Exhibit A, which shall be irrevocable (at all times prior to the Proxy
Expiration Date) to the fullest extent permitted by law with respect to the
shares referred to therein (the “Proxy”); and (ii) Stockholder shall cause to be
delivered to Parent an additional proxy (in the form attached hereto as Exhibit
A) executed on behalf of the record owner of any outstanding Shares that are
owned beneficially (within the meaning of Rule 13d-3 under the Exchange Act),
but not of record, by Stockholder.

(b) Stockholder shall not enter into any tender, voting or other such agreement,
or grant a proxy or power of attorney, with respect to any of the Subject
Securities that is inconsistent with this Agreement or otherwise take any other
action with respect to any of the Subject Securities that would restrict, limit
or interfere with the performance of any of Stockholder’s obligations hereunder.



--------------------------------------------------------------------------------

SECTION 5. WAIVER OF APPRAISAL RIGHTS

Stockholder hereby irrevocably and unconditionally waives, and agrees not to
exercise or assert, on its own behalf or on behalf of any other holder of
Shares, any rights of appraisal, any dissenters’ rights or any similar rights
relating to the Merger that Stockholder may have by virtue of, or with respect
to, any Subject Securities Owned by Stockholder.

 

SECTION 6. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents and warrants to each of Parent and Merger Sub as
follows:

6.1 Authorization, etc. Stockholder has the authority and legal capacity to
execute and deliver this Agreement and the Proxy and to perform Stockholder’s
obligations hereunder and thereunder. This Agreement and the Proxy have been
duly authorized, executed and delivered by Stockholder and, assuming due
authorization, execution and delivery by Parent and Merger Sub, constitute
legal, valid and binding obligations of Stockholder, enforceable against
Stockholder in accordance with their terms, subject to (a) laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other laws affecting enforcement of creditors’ rights
generally and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies. If Stockholder is a corporation, then Stockholder
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was organized. If Stockholder is a general
or limited partnership, then Stockholder is a partnership duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it was organized.

6.2 No Conflicts or Consents.

(a) The execution and delivery of this Agreement and the Proxy by Stockholder do
not, and the performance of this Agreement and the Proxy by Stockholder will
not: (i) conflict with or violate any law, rule, regulation, order, decree or
judgment applicable to Stockholder or by which Stockholder or any of
Stockholder’s properties is or may be bound, except for any conflict or
violation which would not adversely affect in any material respect the ability
of Stockholder to perform its obligations hereunder or consummate the
transactions contemplated hereby; or (ii) result in or constitute (with or
without notice or lapse of time) any breach of or default under, or give to any
other Person (with or without notice or lapse of time) any right of termination,
amendment, acceleration or cancellation of, or result (with or without notice or
lapse of time) in the creation of any Encumbrance on any of the Subject
Securities pursuant to, any material Contract to which Stockholder is a party or
by which Stockholder or any of Stockholder’s Affiliates or properties is or may
be bound or affected.

(b) The execution and delivery of this Agreement and the Proxy by Stockholder do
not, and the performance of this Agreement and the Proxy by Stockholder will
not, require any filing with, nor any permit, authorization, consent or approval
of, any Person. The execution and delivery of any additional proxy pursuant to
Section 4.2(a)(ii) with respect to any Shares that are Owned beneficially but
not of record by Stockholder do not, and the performance of any such additional
proxy will not, require any filing with, nor any permit, authorization, consent
or approval of, any Person. No consent of, or registration, declaration or
filing with, any Governmental Body is required to be obtained or made by or with
respect to Stockholder in connection with the execution, delivery or performance
of this Agreement or the consummation of the transactions contemplated hereby,
other than such reports under Sections 13(d) and 16 of the Exchange Act as may
be required in connection with this Agreement.



--------------------------------------------------------------------------------

6.3 Title to Shares. As of the date of this Agreement Stockholder holds of
record, free and clear of any Encumbrance, the number of outstanding Shares set
forth under the heading “Shares Held of Record” on the signature page hereof.

6.4 Merger Agreement. Stockholder has reviewed and understands the terms of this
Agreement and the Merger Agreement, and Stockholder has had the opportunity to
consult with such Stockholder’s counsel in connection with this Agreement.
Stockholder understands and acknowledges that Parent is entering into the Merger
Agreement in reliance upon Stockholder’s execution and delivery of this
Agreement.

 

SECTION 7. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Each of Parent and Merger Sub hereby, jointly and severally, represents and
warrants to Stockholder as follows:

7.1 Authorization, etc. Each of Parent and Merger Sub has all necessary
corporate power and authority to execute and deliver this Agreement and the
Proxy and to perform its obligations hereunder and thereunder. This Agreement
and the Proxy have been duly authorized, executed and delivered by each of
Parent and Merger Sub and, assuming due authorization, execution and delivery by
Stockholder, constitute legal, valid and binding obligations of Parent and
Merger Sub, enforceable against Parent and Merger Sub in accordance with their
terms, subject to (a) laws of general application relating to bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other laws
affecting enforcement of creditors’ rights generally and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.
Each of Parent and Merger Sub is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it was
organized.

7.2 No Conflicts or Consents. The execution and delivery of this Agreement and
the Proxy by Parent and Merger Sub do not, and the performance of this Agreement
and the Proxy by Parent and Merger Sub will not: (a) conflict with or violate
any law, rule, regulation, order, decree or judgment applicable to Parent and
Merger Sub or by which Parent or Merger Sub or any of its properties is or may
be bound, except for any conflict or violation which would not adversely affect
in any material respect the ability of Parent or Merger Sub to perform its
obligations hereunder or consummate the transactions contemplated hereby; or
(b) require any filing with, nor any permit, authorization, consent or approval
of, any Person or require any consent of, or registration, declaration or filing
with, any Governmental Body, other than (i) any applicable requirements of the
Exchange Act, NASDAQ, and the DGCL, (ii) as required by Antitrust Laws,
(iii) contemplated by the Merger Agreement (including schedules thereto), and
(iv) where the failure to obtain such consents or approvals or to make such
filings, would not, individually or in the aggregate, prevent or materially
delay the performance by Parent or Merger Sub of any of their obligations under
this Agreement.

 

SECTION 8. COVENANTS OF STOCKHOLDER

8.1 Stockholder Information. Stockholder hereby agrees to permit Parent and
Merger Sub to publish and disclose in the Offer Documents Stockholder’s identity
and ownership of the Subject Securities and the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement.

8.2 Further Assurances. From time to time and without additional consideration,
Stockholder shall (at Stockholder’s sole expense) execute and deliver, or cause
to be executed and delivered, such additional transfers, assignments,
endorsements, proxies, consents and other instruments, and shall (at
Stockholder’s sole expense) take such further actions, as Parent may reasonably
request for the purpose of carrying out and furthering the intent of this
Agreement.



--------------------------------------------------------------------------------

8.3 Stop Transfer Order; Legends. Stockholder hereby agrees that it will not
request that the Company register the Transfer of any certificate or
uncertificated interest representing any of the Subject Securities, unless such
Transfer is made in compliance with this Agreement. In furtherance of this
Agreement, concurrently herewith, Stockholder shall, and hereby does authorize
the Company or its counsel to, notify the Company’s transfer agent that there is
a stop transfer order with respect to all of the Subject Securities (and that
this Agreement places limits on the voting and transfer of such shares). The
parties hereto agree that such stop transfer order shall be removed and shall be
of no further force and effect upon the Proxy Expiration Date.

 

SECTION 9. MISCELLANEOUS

9.1 Survival of Representations, Warranties and Agreements. All representations,
warranties, covenants and agreements in this Agreement, and all rights and
remedies with respect thereto, shall not survive the Proxy Expiration Date.

9.2 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

9.3 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly delivered and received hereunder (a) two
(2) Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid, (b) one (1) Business Day after being sent
for next Business Day delivery, fees prepaid, via a reputable nationwide
overnight courier service, (c) immediately upon delivery by hand, or (d) by
email or facsimile upon receipt of a written or electronic confirmation of
delivery by, or on behalf of, the other party or parties, in each case to the
intended recipient as set forth below:

if to Stockholder:

at the address set forth on the signature page hereof;

and if to Parent:

Horizon Pharma plc

c/o Horizon Pharma, Inc.

150 South Saunders Road

Lake Forest, Illinois 60045

Attn: General Counsel

Fax: (847) 572-1631

with a copy to (which copy shall not constitute notice):

Cooley LLP

4401 Eastgate Mall

San Diego, California 92121

Attn: Barbara Borden

Fax: (858) 550-6420

Email: bborden@cooley.com



--------------------------------------------------------------------------------

9.4 Severability. In the event that any term or other provision of this
Agreement, or the application thereof, is invalid, illegal or incapable of being
enforced by any rule of Law, or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the Offer and the Merger
be effected as originally contemplated to the fullest extent possible.

9.5 Entire Agreement; Amendment. This Agreement, the Proxy and any other
documents delivered by the parties in connection herewith constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.

9.6 Assignment; Binding Effect. No party may assign (by merger, operation of Law
or otherwise) either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other parties;
provided, that each of Parent or Merger Sub may assign, in its sole discretion,
any or all of its rights, interests and obligations under this Agreement to any
one or more direct or indirect wholly owned Subsidiaries of Parent without the
consent of the Stockholder, but no such assignment shall relieve Parent or
Merger Sub, as applicable, of any of its obligations under this Agreement. Any
purported assignment in violation of this Agreement will be void ab initio.

9.7 Independence of Obligations. The covenants and obligations of Stockholder
set forth in this Agreement shall be construed as independent of any other
agreement or arrangement between Stockholder, on the one hand, and the Company
or Parent, on the other. The existence of any claim or cause of action by
Stockholder against the Company or Parent shall not constitute a defense to the
enforcement of any of such covenants or obligations against Stockholder.

9.8 Specific Performance. The parties hereto acknowledge that money damages
would be an inadequate remedy for any breach of this Agreement by any party
hereto, and that the obligations of the parties hereto shall be enforceable by
any party hereto through injunctive or other equitable relief.

9.9 Governing Law. This Agreement, and any dispute arising out of, relating to
or in connection with this Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice or conflict of Law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware

9.10 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile, portable document format (PDF) or other
electronic transmission, including by e-mail attachment, shall be effective as
delivery of a manually executed counterpart of this Agreement.

9.11 Waiver. No failure on the part of Parent to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of Parent in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. Parent shall not be deemed to have waived any claim available to Parent
arising out of this Agreement, or any power, right, privilege or



--------------------------------------------------------------------------------

remedy of Parent under this Agreement, unless the waiver of such claim, power,
right, privilege or remedy is expressly set forth in a written instrument duly
executed and delivered on behalf of Parent; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.

9.12 Termination. This Agreement and the Proxy and all rights and obligations of
the parties hereunder and thereunder shall terminate, and no party shall have
any rights or obligations hereunder and thereunder, and this Agreement and the
Proxy shall become null and void on, and have no further effect as of the Proxy
Expiration Date. Nothing in this Section 9.12 shall relieve any party from any
liability for any willful, knowing and material breach of this Agreement
occurring prior to the termination of this Agreement.

9.13 Directors and Officers. This Agreement applies to Stockholder solely in
such Stockholder’s capacity as a holder of Subject Securities, and not to
Stockholder or any representative of Stockholder serving as a director or
officer of the Company in such capacity.

9.14 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

(b) The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Unless otherwise indicated or the context otherwise requires: (i) all
references in this Agreement to “Sections” and “Exhibits” are intended to refer
to Sections of this Agreement and Exhibits to this Agreement; and (ii) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement.

(e) The captions contained in this Agreement are for convenience of reference
only, shall not be deemed to be a part of this Agreement and shall not be
referred to in connection with the construction or interpretation of this
Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Each of Parent, Merger Sub and Stockholder has caused this Agreement to be
executed as of the date first written above.

 

HORIZON PHARMA PUBLIC LIMITED COMPANY

 

By  

 

Title   MISNEACH CORPORATION

 

By  

 

Title   STOCKHOLDER

 

Signature  

 

Printed Name Address:  

 

 

 

 

 

Facsimile:  

 

                  Shares Held of Record                 

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF IRREVOCABLE PROXY

The undersigned stockholder (the “Stockholder”) of Raptor Pharmaceutical Corp.,
a Delaware corporation (the “Company”), hereby irrevocably (to the fullest
extent permitted by law) appoints and constitutes Timothy P. Walbert, Paul W.
Hoelscher and Horizon Pharma plc, a public limited company organized under the
laws of Ireland (“Parent”), and each of them, the attorneys and proxies of the
Stockholder, with full power of substitution and resubstitution, to the full
extent of the Stockholder’s rights with respect to (i) the outstanding shares of
capital stock of the Company owned of record by the Stockholder as of the date
of this proxy, which shares are specified on the final page of this proxy, and
(ii) any and all other shares of capital stock of the Company which the
Stockholder may acquire on or after the date hereof (the shares of the capital
stock of the Company referred to in clauses “(i)” and “(ii)” are collectively
referred to herein as the “Shares”). Upon the execution hereof, all prior
proxies given by the Stockholder with respect to any of the Shares are hereby
revoked, and the Stockholder agrees that no subsequent proxies will be given
with respect to any of the Shares.

This proxy is irrevocable, shall survive the Stockholder’s death, liquidation or
termination, is coupled with an interest and is granted in connection with, and
as security for, the Tender and Support Agreement, dated as of the date hereof,
among Parent, Misneach Corporation, an indirect wholly owned subsidiary of
Parent (“Merger Sub”), and the Stockholder (the “Support Agreement”), and is
granted in consideration of Parent entering into the Agreement and Plan of
Merger, dated as of the date hereof, among Parent, Merger Sub and the Company
(the “Merger Agreement”). This proxy will terminate on the Proxy Expiration Date
(as defined in the Support Agreement). Capitalized terms not defined in this
Proxy or in the Support Agreement shall have the respective meanings assigned to
those terms in the Merger Agreement.

The attorneys and proxies named above will be empowered, and may exercise this
proxy, to vote the Shares at any time until (and including) the Proxy Expiration
Date at any meeting of the stockholders of the Company, however called, and in
connection with any action by written consent of stockholders of the Company:

(i) in favor of (A) the merger contemplated by the Merger Agreement (the
“Merger”), the execution and delivery by the Company of the Merger Agreement and
the adoption and approval of the Merger Agreement and the terms thereof,
(B) each of the other actions contemplated by the Merger Agreement and (C) any
action in furtherance of any of the foregoing;

(ii) against any action or agreement that, to Stockholder’s knowledge, would
result in a breach of any representation, warranty, covenant or obligation of
the Company in the Merger Agreement in a manner that would reasonably be
expected to cause a failure of an Offer Condition to be satisfied; and

(iii) against the following actions (other than the Merger and the other
transactions contemplated by the Merger Agreement): (A) any Acquisition Proposal
(provided, that for the purposes of this clause “(A)” all references to “20%” in
the definition of Acquisition Proposal shall be deemed to be references to
“50%”); (B) any amendment to the Company’s certificate of incorporation or
bylaws; (C) any material change in the capitalization of the Company or the
Company’s corporate structure; (D) any change in a majority of the board of
directors of the Company; and (E) any other action which is intended to impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other Transactions or the Support Agreement.

 

A-1



--------------------------------------------------------------------------------

The Stockholder may vote the Shares on all other matters not referred to in this
proxy, and the attorneys and proxies named above may not exercise this proxy
with respect to such other matters.

This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If a final judgment of a court of competent jurisdiction declares
that any term or provision hereof is invalid or unenforceable, the Stockholder
agrees that the court making such determination shall have the power to limit
such term or provision, to delete specific words or phrases, or to replace such
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this proxy shall be enforceable as so modified. In the
event such court does not exercise the power granted to it in the prior
sentence, the Stockholder agrees to replace such invalid or unenforceable term
or provision with a valid and enforceable term or provision that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid or unenforceable term or provision.

Dated: September 12, 2016

 

STOCKHOLDER

 

Signature

 

Printed Name Number of Shares owned of record as of the date of this proxy:

 

 

A-2